Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 7, 1970, convicting him of criminal possession of a dangerous drug in the third (now fifth) degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment not to exceed four years. Judgment reversed, on the law, and case remitted to the Criminal Term for resentenee in accordance with sections 207 and 208 of the Mental Hygiene Law. The findings of fact below are affirmed. Defendant was charged with an offense under article 220 of the Penal Law and appeared to be addicted to heroin (see Mental Hygiene Law, § 207). Accordingly, he could not be sentenced until there was compliance with sections 207 and 208 of the Mental Hygiene Law which require, inter alia, that the court order a physical examination to determine if the defendant is an addict and have the report of the examination before it prior to rendering judgment (People v. Sezerbaty, 37 A D 2d 428; People v. Odom, 32 A D 2d 651; People ex rel. Ali v. La Vallee, 36 A D 2d 140; People v. Rosser, 36 A D 2d 35; People v. Woodward, 36 A D 2d 1018; People v. Smith, 37 A D 2d 798). Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.